In a discovery proceeding by the executors to recover certain shares of stock from the decedent’s widow, who claimed the stock was given to her by decedent as an inter vivos gift, the executors appeal from a decree of the Surrogate’s Court, Nassau County, rendered September 8, 1959, after a nonjury trial, adjudging that the widow is the owner of and entitled to possession of the stock. Decree affirmed, with costs to the executors and the widow, payable out of the estate. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.